Citation Nr: 0522380	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as a result of asbestos exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1943 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A Notice of Disagreement was received 
in April 2003.  A Statement of the Case was issued in October 
2003.  A timely appeal was received later in October 2003.  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the record, the Board finds that the veteran 
should be given a new VA examination.  A VA examination was 
given the veteran in July 2004.  The examination appears, 
however,  to be inadequate for VA purposes.  First, there is 
no indication that the examiner reviewed the claims file.  
Rather, it appears from his report that he did not have the 
claims file.  For example, the examiner reported that then 
veteran has no past medical history of pneumonia.  A review 
of the veteran's private treatment records in the file, 
however, indicates that he has had pneumonia twice.  Second, 
the examiner fails to give an exact diagnosis or render an 
opinion whether any respiratory condition could be due to 
asbestos exposure as had been requested by the RO.  A new 
examination is, therefore, in order.

Further development of medical records should also be 
conducted.  The Board notes that the veteran has indicated 
that he had pulmonary function tests in 1985 taken as part of 
his employment.  The veteran, however, has not provided the 
results to VA despite his private physicians having reviewed 
them.  A request should be made of the veteran that he either 
provide the results of the 1985 pulmonary function tests, or 
he provide VA a release to request the results from his 
employer.

In addition, the VA treatment records attribute the veteran's 
lung condition to cardiac surgery the veteran underwent in 
June 1999.  The records for this surgery have not, however, 
been obtained for review by the VA examiner.  A request 
should be made of the veteran that he either provide the 
surgical treatment records himself or provide VA with a 
release to request such records.

The veteran is seen at the VA medical facility in 
Murfreesboro, Tennessee for his respiratory disorder.  The 
last VA treatment records in the file are from March 2003.  
The Board also notes that he is seen in the outpatient clinic 
in Cookeville, Tennessee.  The RO should request the VA 
treatment records from April 2003 to the present, including 
any diagnostic testing reports.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request he either obtain the surgical 
treatment records for his cardiac surgery 
in June 1999 and submit them to the RO, or 
complete release forms authorizing VA to 
obtain copies of them.  If the veteran 
provides completed release forms, the RO 
should then request the medical records 
identified.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
The veteran and his representative should 
be notified of unsuccessful efforts in this 
regard and afforded an opportunity to 
submit the identified records.

2.  The RO should contact the veteran and 
request he provide a copy of the results of 
the 1985 pulmonary functions test performed 
by his employer, or  complete release forms 
authorizing VA to obtain copies from his 
employer.  If the veteran provides 
completed release forms, the RO should then 
request the medical records identified.   
All efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  
The veteran and his representative should 
be notified of unsuccessful efforts in this 
regard and afforded an opportunity to 
submit the identified records.

3.  The RO should obtain the veteran's 
medical records from the VA medical 
facilities in Murfreesboro and Cookeville, 
Tennessee for treatment for respiratory 
complaints from April 2003 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA respiratory examination.  
The claims file should be provided to the 
examiner for review in conjunction with the 
examination.

After reviewing the file, and examining the 
veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any current respiratory 
disorder is related to asbestos exposure in 
service.  

In the course of the opinion, the examiner 
is requested to specifically indicate 
whether any of the previously diagnosed 
respiratory/lung disorders are present, 
(and, if so, whether these are as likely as 
not due to asbestos exposure in service).  
These previously diagnosed disorders are:  

a)	chronic obstructive pulmonary 
disease;
b)	bronchiectasis;
c)	pulmonary fibrosis; 
d)	pleural effusion;
e)	pleural thickening
f)	interstitial lung disease;
g)	idiopathic fibroplasia;
h)	interstitial pnuemonitis; or
i)	emphysema.

Likewise, if any of the disorders listed in 
a) through i) above are synonymous with one 
or more others on that list, that should be 
indicated.  

5.  Then, the RO should re-adjudicate the 
claim.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

